Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a pylon for mounting a jet engine to a wing box, said mounting pylon comprising a structure which comprises: wherein the lateral flank comprises an openwork structure and comprises a reacting joist that extends in linear fashion between the upper spar and the lower spar and is oriented aligned between the front wing attachment point and the reacting attachment point, wherein the lateral flank also comprises multiple transfer joists that extend in linear fashion between the upper spar and the lower spar, wherein the transfer joists are arranged one behind the other aft of the reacting joist, wherein each transfer joist is oriented aligned towards the front wing attachment point, wherein the angles between two successive joists are equal, wherein said structure comprises a rear wing attachment point arranged to a rear of the mounting pylon and comprises a sole configured to be attached to the wing box by means of multiple bolts and a shear pin, which are oriented parallel to a vertical direction Z, wherein the rear wing attachment point comprises a structural assembly comprising two upper beams and two lower beams, wherein, at one end, the upper and lower beams are secured to one another and to the sole, wherein, at another end, each upper beam is secured to the same-side upper spar, and wherein, at another end, each lower beam is secured to the same-side lower spar. 
Crook et al. (US 2011/0121132 A1) in view of Randall Ray (US 2012/0104162 A1) teaches a similar pylon for mounting a jet engine to a wing box as the claimed invention.
However, Crook et al. (US 2011/0121132 A1) in view of Randall Ray (US 2012/0104162 A1) lacks wherein said structure comprises a rear wing attachment point arranged to a rear of the mounting pylon and comprises a sole configured to be attached to the wing box by means of 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647